Title: To John Adams from James McIlroy, 10 June 1798
From: McIlroy, James,McGowan, John
To: Adams, John


To his Excellency, John Adams President of the United States of America
10 June 1798

The Subscribers, Natives of Great Britain and Ireland, and Inhabitants of the City of Albany and its Suburbs beg leave to assure you, at this political Crisis, That they are Impressed with a Strong Sense of the duties of Obedience and Support to that Government, which so benignly protects them; And that they repose a full confidence on the Integrity; firmness; and abilities that have so eminently distinguished your Administration They well know the blessing of a good energetic Government, To be of inestimable value, and they feel with as keen resentment as any, the Outrages and Insults, wantonly and daringly committed by the French Republic against the Interests, dignity, and Independance of the United States.
Permit them therefore to pledge themselves ready to support Government by a cheerful Compliance with every demand that may be made upon their property or their exertions: whilst they refrain from a more explicit offer of service at present, least it, be thought in any respect intrusive or premature—
Subscribed at Albany June 10th 1798, by us—

Jas. McIlroyGeo. ImbrieJames Lloydand 39 others